Citation Nr: 0737041	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-35 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to PTSD.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In June 2006, the Board remanded the matter to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Neither the 
veteran nor his attorney has argued otherwise.  


FINDINGS OF FACT

1.  Since the award of service connection, the veteran's PTSD 
has been manifested by sleep disturbances and nightmares, 
irritability, difficulty concentrating, intrusive thoughts, 
hypervigilance, and quick anger, productive of some 
occupational and social impairment.  The preponderance of the 
evidence indicates that his judgment is not impaired and he 
does not neglect his personal hygiene; nor is his PTSD 
manifested by obsessional rituals interfering with routine 
activities; illogical or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; spatial 
disorientation; or an inability to establish and maintain 
effective relationships.  

2.  Hypertension was not clinically evident in service or 
within the first post-service year and the most probative 
evidence indicates the veteran's current hypertension is not 
causally related to his active service or any incident 
therein, nor is it causally related to or aggravated by any 
service-connected disability, including PTSD.  

3.  GERD was not clinically evident in service or for many 
years thereafter and the most probative evidence indicates 
the veteran's current GERD is not causally related to his 
active service or any incident therein, nor is it causally 
related to or aggravated by any service-connected disability, 
including PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2.  Hypertension was not incurred in or aggravated during 
active service, may not be presumed to have been incurred in 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2007).

3.  GERD was not incurred in or aggravated during active 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case involving claims for service connection and an 
appeal of an initial disability rating, in a November 2003 
letter issued prior to the initial rating decision on the 
claims, the RO notified the veteran of the information and 
evidence to substantiate his claims of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letter also 
advised the veteran to submit additional information in 
support of his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In addition, after the veteran raised 
the issue of secondary service connection, the RO provided 
the veteran with a letter in June 2004, which notified him of 
the information and evidence needed to substantiate a claim 
of secondary service connection.  

While these letters did not include the additional 
requirements delineated by the Court in Dingess/Hartman, the 
RO subsequently issued letters in July 2006 and March 2007 
for the express purpose of notifying the veteran of the 
Dingess/Hartman elements.  The RO subsequently reconsidered 
the veteran's claims, as evidenced by October 2006, May 2007, 
and August 2007 Supplemental Statements of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication). 

The Board also notes that during the pendency of these 
claims, the veteran has been represented by counsel, who is 
well aware of the requirements of the VCAA and the elements 
needed to substantiate the veteran's claims, and he has 
submitted evidence and argument on several occasions during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton, 20 Vet. App. at 438 (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error).

In none of the arguments submitted by the veteran's attorney 
has the issue of prejudice due to insufficient VCAA 
notification been raised.  In appeals to the Board, claimants 
should allege specific errors of fact or law, see 38 U.S.C. § 
7105(d)(5), and counsel are expected to present those 
arguments they deem material and relevant to their clients' 
cases.  See MODEL RULES OF PROF'L CONDUCT R. 1.1 ("A lawyer 
shall provide competent representation to a client."); see 
also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 
2005) (pro se pleadings, not those of counsel, are entitled 
to sympathetic reading below).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

With respect to VA's duty to assist, the Board notes that the 
veteran's complete service medical records are on file, as 
are post-service VA and private clinical records identified 
by the veteran.  Despite being given the opportunity to do 
so, the veteran has neither submitted nor identified any 
additional post-service VA or private clinical records 
pertaining to his claims, nor any other pertinent records.  
In fact, in June and August 2007, the veteran specifically 
indicated that he had previously furnished VA with all the 
evidence he had.  He asked that his appeal be forwarded to 
the Board for appellate consideration, based on the evidence 
of record.  

In addition, a review of the record shows that the veteran 
has been afforded multiple VA medical examinations in 
connection his claims.  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Therefore, an additional examination is not necessary.  See 
38 C.F.R. § 3.159(c)(4).  Neither the veteran nor his 
attorney has argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its notification 
and development duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


Background

The veteran's service medical records are entirely negative 
for complaints or findings of hypertension, GERD, or a 
psychiatric disorder.  At his September 1969 military 
discharge medical examination, the veteran's vascular system, 
throat, and abdomen were normal on clinical evaluation.  
Psychiatric evaluation was also normal.  The veteran's blood 
pressure was 124/66.  

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows that he served in Vietnam 
for approximately one year.  His military occupational 
specialty was wire man, and he received several awards and 
decorations, including the Combat Action Ribbon.

In October 2003, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for PTSD, acid reflux, and hypertension.  He 
indicated that his PTSD was manifested by nightmares, 
difficulty sleeping, and difficulty concentrating.  He also 
indicated that he did not enjoy social events which involved 
large numbers of people.  

In connection with his claim, the veteran underwent VA 
psychiatric examination in December 2003, at which he 
reported intrusive recollections about combat and nightmares 
on an irregular basis.  The veteran indicated that he was 
able to sleep when he was not having nightmares.  He also 
reported impatience, quick anger, a moderate hypervigilance, 
and an increased startle response.  He indicated that these 
symptoms had caused some constriction in social and 
occupational functioning.  The veteran indicated that he had 
been married 33 years and had 2 sons, 2 daughters, and 2 
grandchildren.  He worked for a farm equipment manufacturing 
company and also engaged in additional part-time work.  On 
examination, the veteran had a full range of affect, with no 
signs of depression or anxiety.  He was fully oriented and 
his memory, both recent and remote, was intact, but for some 
details of his Vietnam experiences.  His speech was within 
the normal range.  Thought was practical and logical.  There 
was no impairment of his cognitive ability.  He was alert and 
outgoing.  He was happy with his life situation.  The veteran 
had many relatives and a large extended family and enjoyed 
talking about them.  There was no evidence of delusions, 
hallucinations, grandiosity, or paranoia.  After examining 
the veteran and reviewing the claims folder, the examiner 
diagnosed PTSD.  A GAF of 62 was assigned, which the examiner 
represented some mild symptomatology.  The examiner indicated 
that the veteran was employable and capable of managing his 
own funds.  

In a March 2004 rating decision, the RO granted service 
connection for PTSD, and assigned an initial 30 percent 
rating, effective October 9, 2003, the date of receipt of the 
veteran's claim.  In addition, the RO denied service 
connection for hypertension and GERD, noting that the 
veteran's service medical records were entirely negative for 
any indication of either disability.  

In May 2004, the veteran's attorney submitted notice of 
disagreement with the RO's decision, arguing that service 
connection for hypertension and GERD was warranted on a 
secondary basis due to service-connected PTSD.  In addition, 
the attorney disagreed with the initial rating assigned for 
the veteran's PTSD, arguing that "[t]he veteran's PTSD 
symptoms are closer to a rating of 50 percent rather than his 
current 30 percent rating."

The veteran was afforded a VA hypertension examination in 
August 2004, at which he reported that, to the best of his 
memory, his high blood pressure was first diagnosed in 1971, 
when he underwent a preoperative evaluation for a 
herniorrhapy.  He indicated that his hypertension had been 
medically managed since that time.  When questioned 
specifically for the reason he felt his hypertension was 
related to his PTSD, the veteran replied that although he had 
a family history of hypertension, he felt that his own 
hypertension was due to stress on the job.  The examiner 
noted that further specific and directed comments and 
questions failed to elicit a history of cause and affect 
between hypertension and PTSD.  On examination the veteran's 
blood pressure was 150/95 on three separate readings.  After 
examining the veteran and reviewing his claims folder and 
medical records, the examiner diagnosed hypertension, 
essential.  The examiner concluded that it was less likely 
that the veteran's hypertension was secondary to his PTSD.  
The examiner explained that PTSD was a mental health 
condition while hypertension was generally accepted as a 
physiologic condition.  However, the examiner acknowledged 
that everyone knew that blood pressure could become elevated 
when one was excited, frightened, agitated, or working hard.  
Nonetheless, he indicated that despite specific, guided, and 
focused questioning of the veteran, he could elicit no 
specific cause and effect historical chronology to support 
the theory that the veteran's hypertension was secondary to 
his PTSD.  

At a VA gastrointestinal examination in August 2004, the 
veteran reported symptoms of heartburn and indigestion for 
the past five to six years.  He indicated that he had 
discussed his symptoms with his physician, although no 
diagnosis had been rendered.  The veteran indicated that his 
attorney had nonetheless advised him to file a claim for 
GERD.  When questioned about his reasons for believing his 
GERD was due to PTSD, the veteran indicated that he did not 
know why exactly.  He indicated that something had triggered 
his dyspepsia, but he did not know what.  He indicated hat he 
used to be able to eat two to three full plates of food and 
feel satisfied.  Now, he indicated that he felt stuffed and 
nauseous after eating large amounts of food.  The examiner 
noted that further efforts to elicit a specific cause and 
affect of PTSD symptomatology giving rise to increased 
pyrosis and dyspepsia were not successful.  After examining 
the veteran and reviewing his claims folder and medical 
records, the examiner diagnosed GERD.  The examiner concluded 
that the veteran's GERD was not related to his PTSD.  He 
explained that PTSD was a mental health issue and acid reflux 
was a medical condition which was not caused by PTSD.  
Further, he indicated that upon very careful and deliberate 
questioning in an effort to elicit a specific cause and 
effect relationship between the two conditions, the veteran 
did not give a convincing history.  Therefore, he indicated 
that it was his opinion that the veteran's GERD was less 
likely secondary to his service-connected PTSD.  

Thereafter, in a September 2004 rating decision, the RO 
increased the initial rating for the veteran's PTSD to 50 
percent, effective October 9, 2003.  The RO confirmed and 
continued the denials for service connection for hypertension 
and GERD, including on a secondary basis.  In September 2004, 
the RO issued a Statement of the Case addressing the issues 
of service connection for hypertension and GERD, and the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD.

In September 2004, the veteran submitted a VA Form 9 on which 
he indicated that he had read the Statement of the Case, but 
only wished to appeal his claims of service connection for 
hypertension and GERD.  In October 2004, however, the 
veteran's attorney submitted a letter titled "Notice of 
Disagreement" on which he indicated that the veteran wished 
to appeal the issues of service connection for hypertension 
and GERD, as well as the issue of entitlement to an increased 
rating for PTSD.  Although the veteran's attorney improperly 
identified his letter as a notice of disagreement, to avoid 
any possibility of prejudice to the veteran, the RO accepted 
it as a substantive appeal with the issue of entitlement to 
an initial rating in excess of 50 percent for PTSD.

In support of his appeal, the veteran thereafter submitted a 
copy of a January 2005 letter from Michael G. Skoch, M.D.  
Dr. Skoch indicated that he had reviewed the veteran's 
service medical records and noted that he now had symptoms of 
hypertension, GERD, and PTSD.  Dr. Skoch indicated that the 
veteran's "daily function is frequently affected by his 
medical conditions.  He takes medication for his blood 
pressure; stressful situations are detrimental.  He 
experiences frequent episodes of indigestion, heartburn, and 
chest pain.  These symptoms disrupt sleep.  He takes 
medication daily for GERD."  Dr. Skoch indicated that the 
veteran's symptoms moderately impacted his ability to perform 
his job duties.  He noted that the veteran remained employed 
as a welder.  Finally, Dr. Skoch indicated that "[w]hile 
hypertension and GERD can have causes apart from a 
relationship to military service, I believe in [the 
veteran's] case that his conditions are products of his 
service duty, and directly related to his PTSD."

The RO thereafter obtained clinical records from Dr. Skoch, 
dated from January 2005 to April 2006.  These records show 
treatment for hypertension, but are negative for complaints 
or findings of GERD or PTSD.  

In a September 2005 statement, the veteran indicated that he 
felt that his PTSD was worsening.  He indicated, for example, 
that he thought his phone was ringing in the middle of the 
night and when he got up to answer it the phone was dead.  He 
also claimed that he had near-continuous panic or depression, 
impaired impulse control, and difficulty adapting to 
stressful situations.  

The RO thereafter obtained VA clinical records, dated from 
February 2005 to August 2006.  In pertinent part, these 
records show that in October 2005, the veteran sought 
treatment, stating that he was hearing voices at night.  He 
indicated that since a friend of his from work had died in 
August, he had been having problems with sleep, irritability, 
suspiciousness, and hearing voices.  He also reported 
difficulty concentrating.  He denied problems with suicidal 
ideation.  The veteran indicated that he had been married 
since 1971, had four kids, and no history of violence.  He 
indicated that he had been employed as a welder for the past 
12 years, although he had been off work for 4 weeks due to 
surgery for a ventral hernia.  On examination, the veteran 
was alert, oriented, cooperative, and reasonable.  He was 
appropriately groomed.  His speech was pressured and his 
language was intact.  He reported auditory hallucinations.  
His thought process and content was normal.  His insight and 
judgment were good and his memory was intact.  The diagnosis 
was PTSD and psychotic disorder.  A GAF score of 45 was 
assigned and medication was prescribed.  On follow-up in 
December 2005, the veteran reported that he had stopped 
taking his medication as he was grinding his teeth.  He 
indicated that his mood had improved and that he was not 
having any problems with hallucinations or psychosis.  He 
also indicated that his sleep had improved and he was not 
having suicidal thoughts.  He indicated that he was in good 
spirits.  He indicated that he was not having many problems 
with nightmares or flashbacks.  On examination, the veteran's 
grooming and hygiene were good.  His mood was cheerful, his 
speech was pressured, and his thought content was relevant.  
His insight was fair.  The assessment was PTSD and depression 
with some psychosis.  A GAF of 50 was assigned.  The examiner 
recommended additional medication, but the veteran refused.  
The remaining VA clinical records for this period are 
negative for notations of treatment for PTSD.  

In August 2006, the veteran again underwent VA psychiatric 
examination at which he reported that since he was last 
examined in 2003, he felt that his work capabilities had 
decreased.  He explained that two of his bosses had passed 
away and that since that time, he had to battle to get up to 
go to work and just "didn't give a darn", although he 
continued to work full-time as a welder.  The veteran 
reported that he had an ability to communicate with his old 
bosses and expected them to return.  The examiner indicated 
that these symptoms were indicative of schizotypal 
personality disorder.  The veteran further indicated that on 
some days he felt "real good", while on others, he felt 
like it was time to go.  The veteran immediately denied 
suicidal ideation or intent, however.  He indicated that he 
was receiving no medical treatment for PTSD.  On examination, 
the veteran reported that he had unusual thoughts, in that he 
heard voices from Vietnam which told him to "go out and do 
your best."  He indicated that he believed people talked to 
others after they died.  The veteran exhibited social anxiety 
and felt as if people at work were trying to get him angry so 
he would quit.  The examiner indicated that these symptoms 
were indicative of schizoid personality disorder.  With 
respect to social history, the veteran reported that he was 
close with his family and that all of his children lived 
nearby.  He got together with his parents and everyone got 
together for family gatherings.  The veteran's appearance was 
clean and casually dressed.  He was restless and tense.  His 
speech was clear and he was cooperative and attentive.  His 
affect was tense and his mood was unhappy.  He had no 
delusions.  The veteran did not have any obsessive or 
ritualistic behavior, no panic attacks, no homicidal 
thoughts, and good impulse control.  He had suicidal 
thoughts, but they were transient and the veteran assured the 
examiner that he would never commit suicide.  The veteran had 
no problems with activities of daily living, nor any problems 
with violence.  His recent, remote and immediate memory was 
normal.  He had recurrent and intrusive thoughts of Vietnam 
and made efforts to avoid activities that reminded him of 
Vietnam.  He had difficultly falling asleep and remaining 
asleep.  He was irritable and had outbursts of anger, 
difficulty concentrating and was hypervigilant.  The examiner 
concluded that the veteran's symptoms waxed and waned but had 
remained at the same level as they had been at the time of 
the last VA examination in 2003.  Psychological testing 
showed that the veteran's PTSD symptoms were moderate.  The 
examiner concluded that the veteran was able to handle his 
financial affairs, although he noted that the veteran's 
spouse currently managed the family funds.  With respect to 
employability, the veteran remained employed full-time as a 
welder and had lost 4 days from work in the past year due to 
doctors appointments.  After examining the veteran and 
reviewing the claims folder, the examiner diagnosed PTSD, 
chronic, and personality disorder with schizotypal traits.  
The examiner assigned a GAF score of 58, which he indicated 
was indicative of some constriction in occupational 
functioning, difficulty with other men in the workplace, and 
interpersonal problems caused by irritability.  The examiner 
indicated that the veteran's PTSD had caused moderate 
impairment in the quality of his life.  The examiner 
indicated that the veteran's personality disorder caused some 
of his problems, but was not related to his PTSD.  He 
concluded that the veteran's symptoms had persisted and would 
likely persist at the same level, although treatment might 
give him some relief.  The examiner indicated that the 
veteran's PTSD did not result in deficiencies in judgment, 
thinking, family relations, work, mood or school, although he 
had reduced reliability and productivity due to PTSD 
symptoms.  

In September 2006, the veteran submitted a copy of the August 
2006 examination report on which he had written comments.  
For example, he indicated that he could not remember things, 
had panic attacks, and was very tense.  He also indicated 
that his last day of work was August 30, 2006.  

At a VA medical examination in December 2006, the veteran 
reported reflux symptoms three to four times monthly.  An 
upper GI series showed a small hiatal hernia.  The veteran 
indicated that he remained employed in his usual occupation 
and that his GERD symptoms had no significant affects on his 
employment.  The diagnosis was GERD/hiatal hernia.  With 
respect to his hypertension, the veteran estimated that his 
condition began in 1985 and that he currently took anti-
hypertensive medication.  The diagnosis was hypertension.  
The examiner noted that he had been asked to consider the 
question of aggravation related to the veteran's 
hypertension, GERD and PTSD.  He indicated that he had 
reviewed the veteran's claims folder, as well as all the 
documentation concerning his VA health care.  Concerning his 
GERD, the examiner noted that the veteran had reported that 
his symptoms occurred three to four times monthly, coming and 
going without any inciting factors.  Over the counter 
medication helped.  With respect to his hypertension, it 
appeared to be stable.  He indicated that his felt his 
pressure going up about once monthly, although he never had 
had his pressure measured during these occasions.  The 
examiner noted that the veteran's blood pressure had been 
shown to be stable at recent medical visits.  The examiner 
noted that he had spoken to the veteran at length about 
inciting factors concerning his stomach and blood pressure 
issues.  After this discussion, he indicated that he could 
find no evidence of aggravation.  He further indicated that 
he could find no concrete or specific documentation in the 
clinical literature that showed PTSD caused hiatal hernia, 
GERD, or hypertension.  There was simply nothing in the 
current medical literature from reliable medical sources that 
specifically stated such a nexus.  The examiner indicated 
that if the veteran's PTSD did not exist, it was still likely 
he would have GERD and hypertension.  With hypertension, he 
noted that the veteran had a strong family history of the 
disease.  He indicated that he could find no increased 
symptoms due to PTSD, and the veteran did not state any 
during his visit.  He indicated that the veteran had no 
increased symptoms due to PTSD.  

In pertinent part, additional VA clinical records, dated from 
August 2006 to March 2007 show that in January 2007, the 
veteran reported that he had stopped working in September 
2006 at his full time job, although he was still working 
there part-time.  Since that time, he indicated that he had 
been hearing voices and noises, especially at night.  He also 
reported occasional visual hallucinations, as well as 
intrusive thoughts.  He denied feeling depressed, but stated 
that he had been on edge.  On examination, the veteran's 
hygiene was good and his mood was neutral.  His speech was 
relevant and his thought processes were logical.  His thought 
content was significant for hallucinations.  The assessment 
was PTSD with psychotic features, and schizotypal personality 
traits.  A GAF of 45 was assigned and medication was 
prescribed.  In March 2007, the veteran reported that his 
mood had improved, he was not as grouchy, and he had 
experienced no hallucinations.  His sleep was interrupted, 
but he got 6 plus hours of rest per night.  Things were great 
at home and at work and the veteran had no adverse affects 
from his medications.  The assessment was PTSD with 
psychosis, improving.  

In February 2007, the veteran underwent psychological testing 
to clarify his diagnosis, assess for memory problems, and 
assess his competency to manage VA funds.  The examiner's 
evaluation consisted of a clinical interview and a battery of 
tests.  During the clinical interview, the veteran reported 
that he had been slow at learning during school.  He also 
indicated that he had been teased during school and during 
boot camp.  With respect to his occupational history, the 
veteran indicated that he had worked as a welder for 20 years 
before he was laid off.  He indicated that he then began 
working for another company, and did so for 13 years before 
"retiring" with a small pension.  When asked for detail 
about his "retirement," the veteran responded that he had 
quit because of a conflict with a supervisor, but was not 
fired.  He indicated that he now worked part time as a welder 
and liked it a lot because he got to choose his hours.  With 
respect to leisure activities, the veteran reported that he 
liked to hunt big game and hunted a lot with his son and 
sometimes with friends.  The veteran indicated that he 
attended church but was not active beyond mingling after the 
service during coffee time.  The veteran reported memory 
difficulties, worsening in the past 10 years.  He indicated 
that his sleep was very bad and that he had nightmares.  When 
asked about hallucinations, the veteran reported that he 
sometimes heard repeats of real events in his life when 
people were being critical of him.  He denied problems with 
hallucinations since receiving medical treatment.  The 
veteran indicated that he sometimes talked to his deceased 
friend in the form of prayer.  With respect to financial 
arrangements, the veteran reported that his wife did all of 
the accounting of family finances on the computer and he left 
it up to her.  He indicated that he used the computer for 
games and the Internet, but that he had trouble sending 
emails.  On mental status examination, the veteran's grooming 
was adequate and his clothes were appropriate.  His speech 
was unremarkable and his affect was full-ranging and 
appropriate.  He was able to joke and was socially 
appropriate.  He indicated that he sometimes had some 
suicidal thoughts but would never commit suicide because of 
his family.  Memory testing showed that the veteran's results 
were in the borderline to average range.  His attention index 
was extremely low.  The examiner indicated that this did not 
appear to be an accurate measure of his abilities, given his 
difficulties with numbers and timed tests.  The examiner 
indicated that the veteran's memory complaints were not 
particularly significant concerns.  None of his memory 
complaints presented problems with functional living, safety 
for himself or others, or problems with work functioning.  
Based on a clinical interview and testing, the examiner 
indicated that the veteran's memory complaints were not 
problems which indicated a clinically significant decline in 
memory functioning.  He indicated that any decline in memory 
was within the normal limits for the veteran's age and not in 
the clinically significant range.  With respect to the 
veteran's differential diagnosis, the examiner indicated that 
the veteran was being treated for psychotic symptoms and he 
reported hearing voices much less since starting medications.  
Of note was that almost all of the veteran's voices were 
related to actual life events when he was criticized.  The 
examiner noted that the veteran reported a pattern of being 
very sensitive to criticism.  Nonetheless, the examiner 
indicated that he was uncertain as to the differential 
diagnosis for the veteran and would defer the diagnosis of 
his psychotic symptoms to other providers with more 
experience.  With respect to the veteran's ability to manage 
funds, the examiner indicated that it was his opinion that 
the veteran was fully competent to manage his funds.  He 
noted that the veteran had reported problems in his ability 
to learn, including with math and reading, and he suspected 
the veteran had learning disabilities.  Nonetheless, he 
concluded that the veteran was fully able to make adequate 
decisions regarding how to spend his money and was not 
vulnerable when it came to finances.  

In March 2007, the veteran underwent VA psychiatric 
examination.  The examiner reviewed the veteran's claims 
folder, medical records, and psychological testing, in 
connection with the examination.  He noted that at the 
February 2007 VA examination, the veteran had reported that 
he was teased at school and in boot camp.  He indicated that 
in his clinical opinion, this referred to his odd or 
eccentric behavior, noting the schizotypal personality.  On 
examination, the veteran reported that he had been employed 
from 1973 to 1993 for the same employer, but had been 
downsized.  He then went to work for a new employer, where he 
worked for 13 years and three months.  He indicated that he 
was currently working part-time there, although he expected 
to return to full time in about a week.  The veteran did 
report that he had been involved in an altercation at work 
and was told he cold have been fired for it, but he indicated 
that he was not concerned as he already had a retirement 
pension from the employer and was now working for the company 
in order to help them.  He indicated that his current job was 
merely for spending money.  The veteran also reported that he 
had a small side business dealing guns and repairing farm 
equipment.  He indicated that he used that money to take his 
wife out to dinner once a week.  The veteran indicated that 
he and his spouse had been married for 35 years.  He 
indicated that he had two close friends.  The veteran 
reported that his symptoms included intrusive recollections 
of combat and nightmares.  He denied flashbacks.  He also 
reported suspiciousness, although the examiner indicated that 
this was a symptom of his personality disorder, not PTSD.  
The veteran had some amnesia of combat, but his memory was 
otherwise intact.  He had a fair to good level of interest in 
activities, as he was a hunter, gun dealer, collector, and 
family man who took his wife out to dinner.  The veteran 
reported that his sleep had been better since beginning 
medication.  He reported that he was quick to anger and was 
impatient, although the examiner indicated that these traits 
were due to schizotypal personality.  He noted that the 
veteran did have hypervigilance, a moderate portion of which 
was due to PTSD and a severe portion of which was due to 
schizotypal personality.  The veteran had mild concentration 
difficulties.  He was casually dressed and the examiner noted 
that the veteran's hygiene did appear to need some 
improvement.  His speech was rapid and his thought process 
was circumstantial.  He was behaviorally odd and exhibited 
social anxiety, and based on his history, his problems tended 
to be with paranoid fears rather than negative judgments 
which was a criterion of schizotypal personality disorder.  
The veteran was oriented and of average cognitive ability.  
The examiner noted that the veteran had reported auditory and 
visual hallucinations, the content of which he claimed came 
from boot camp and other situations in which people had 
treated him poorly.  The examiner indicated that this was 
consistent with a diagnosis of brief reactive psychosis.  The 
veteran was not suicidal.  There were no restrictions in his 
activities of daily living due to PTSD.  However, the 
examiner indicated that he did believe that the veteran's 
activities of daily living were affected by his schizotypal 
personality disorder.  The veteran was not grossly 
disorganized in his behavior, nor was he bizarre.  The 
examiner indicated that the veteran was minimally competent 
to handle his VA funds.  The diagnoses were PTSD, brief 
reactive psychosis, and schizotypal personality disorder.  
The examiner assigned a GAF for PTSD alone of 58.  He 
indicated that the veteran presented a very complex clinical 
case.  The examiner indicated that he had reviewed the 
records and based upon the veteran's history, he believed 
that the veteran does exhibit PTSD due to military service.  
However, he also exhibited a diagnosis of schizotypal 
personality disorder, manifested by odd beliefs, unusual 
perceptual experiences, odd thinking, suspiciousness and 
paranoid ideations, inappropriate or constricted affect, odd, 
eccentric, or peculiar behavioral appearance, and excessive 
social anxiety.  The examiner concluded that the veteran's 
PTSD alone, with a GAF of 58, indicated that it was mild to 
moderate in severity.  He indicated that he agreed that the 
veteran's claimed memory problems were not related to PTSD 
and may not indicate a decline in functioning.  

Additional VA clinical records, dated from March 2007 to 
August 2007, show that in August 2007, the veteran complained 
of fatigue.  He felt he may be suffering from anxiety and 
depression given his father's health condition.  


Increased Rating Claim

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's service-connected PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Rather, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Id.

Under the general rating formula for evaluating mental 
disorders, including PTSD, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing American Psychiatric Association, Diagnostic 
And Statistical Manual For Mental Disorders 32 (4th ed. 
1994)] (DSM-IV)).

GAF codes ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well.  Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of an initial rating in excess of 
50 percent for PTSD.  

As noted, to warrant a rating in excess of 50 percent, the 
evidence must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In this case, repeated examination has shown no evidence of 
obsessional rituals which interfere with the veteran's 
activities.  His speech is not intermittently illogical, 
obscure, or irrelevant.  For example, at a VA psychiatric 
examination in December 2003, the veteran's speech was within 
the normal range and his thought was practical and logical.  
In October 2005, the veteran was described as alert, 
oriented, and reasonable.  His language was intact and his 
thought process and content was normal.  Similar findings 
were noted in December 2005.  More recently, in August 2006, 
the veteran's speech was noted to be clear and he was 
cooperative and attentive.  In January 2007, the examiner 
noted that the veteran's speech was relevant and his thought 
processes were logical.  

While the veteran has indicated in statements in support of 
his appeal that he has near continuous panic attacks, the 
objective evidence shows that he does not suffer from near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  In 
that regard, the Board notes that at the a VA psychiatric 
examination in December 2003, the veteran had a full range of 
affect, with no signs of depression or anxiety.  At the VA 
psychiatric examination in August 2006, the examiner noted 
that the veteran did not have panic attacks, nor did he have 
problems with activities of daily living.  Similarly, VA 
clinical records show that in January 2007, the veteran 
denied feeling depressed.  At the VA psychiatric examination 
in February 2007, the examiner described the veteran as 
socially appropriate, with no findings of panic attacks.  

The Board also notes that the veteran has not been shown to 
have impaired impulse control, such as unprovoked 
irritability with periods of violence.  Indeed, in clinical 
settings, he has consistently denied a history of violence.  
There have also been no findings of spatial disorientation; 
rather, the veteran has consistently been described as 
oriented in all spheres.

In addition, with the exception of a notation in March 2007 
that the veteran's hygiene could use some attention, 
examiners have consistently described the veteran as clean, 
well-groomed, appropriately dressed, and capable of self-
care.  

Although the veteran has more recently reported some 
transient suicidal thoughts, he has consistently and 
strenuously denied suicidal intent.  Similarly, although the 
veteran was treated with medication for hallucinations in 
October 2005 and January 2007, such symptoms have been 
attributed to nonservice-connected schizotypal personality 
disorder.  

In any event, the Board notes that, overall, the veteran's 
PTSD has not been shown to cause occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, etc.  In fact, in August 2006, a 
VA examiner concluded after examining the veteran and 
reviewing his claims folder that the veteran's PTSD did not 
result in deficiencies in judgment, thinking, family 
relations, work, mood or school, although he had reduced 
reliability and productivity.  

The Board notes that such a conclusion appears to be 
consistent with the other evidence of record.  For example, 
the evidence shows that the veteran has a stable family 
situation, having been married for well over 30 years.  He 
has good relations with his parents, children, and extended 
family.  He attends church regularly.  He has been employed 
full-time until his recent retirement, and now continues to 
work part-time for the same long-term employer.  
Additionally, he runs a part-time business on the side.  The 
veteran's judgment has been repeatedly described as 
unimpaired.  

In summary, the Board has considered all of the veteran's 
PTSD symptoms that affect the level of occupational and 
social impairment.  After so doing, the Board concludes that 
his PTSD has been appropriately rated as 50 percent since the 
award of service connection.  For the reasons discussed 
above, the Board finds that overall record does not establish 
that the veteran's PTSD is manifested by symptomatology which 
more nearly approximates a 70 percent or higher rating.  The 
Board wishes to make it clear that it does not doubt that the 
veteran experiences psychiatric symptoms due to his PTSD.  
However, such symptoms are contemplated in the currently 
assigned 50 percent disability rating.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt doctrine is not for 
application.  38  U.S.C. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 55 (1990).

In reaching this decision, the Board has considered whether 
the case should be referred for extra-schedular 
consideration.  An extra-schedular disability rating may be 
assigned if the case presents such an exceptional or unusual 
disability picture with such related factors as marked  
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, however, the record does not reflect 
any periods of hospitalization for the veteran's PTSD, nor is 
there evidence that his  PTSD markedly interferes with his 
employment, beyond that contemplated by the schedular 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

Thus, absent any objective evidence that the veteran's PTSD 
is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  See Shipwash v. Brown, 8 Vet. App.  
218, 227 (1995). 


Service Connection Claims

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, hypertension, or peptic ulcers, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

The veteran also seeks service connection for hypertension 
and GERD.  He contends that these conditions are secondary to 
his service-connected PTSD.  

As a preliminary matter, the Board notes that neither 
hypertension nor GERD was clinically evident during service.  
In fact, at his September 1969 military discharge medical 
examination, the veteran's vascular system, throat, and 
abdomen were normal on clinical evaluation.  The veteran's 
blood pressure was 124/66.  Similarly, the record on appeal 
is entirely negative for any medical evidence of a diagnosis 
of hypertension or GERD within one year of service separation 
or, indeed, for many years thereafter.  The veteran has not 
contended otherwise.  

The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran contracted hypertension or GERD in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of complaints, symptoms, or findings of 
hypertension or GERD in service or for years after the period 
of active duty is itself evidence which tends to show that 
such disabilities did not have their onset in service or for 
many years thereafter.

The Board further notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380- 
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  In summary, the Board finds that 
the most probative evidence of record establishes that 
neither hypertension nor GERD was present during service or 
for many years thereafter.  Again, the veteran does not 
contend otherwise.  

In that regard, the Board notes that service connection may 
be established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a).  Cardiovascular-renal disease, including 
hypertension, can be service-connected on such a basis if 
such diseases are manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  However, as delineated above, the first clinical 
showing of hypertension was not until many years after the 
veteran's discharge from service.  Thus, service connection 
for hypertension may not be presumed.

Although the record shows that hypertension and GERD were not 
diagnosed in service, within the first post-service year, or 
for many years thereafter, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).  In this case, however, the evidence of 
record does not show, nor does the veteran contend, that 
there is a causal relationship between his active service and 
his current hypertension and GERD.  Rather, he contends that 
his hypertension and GERD are related to his service-
connected PTSD.  

As noted, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board has therefore carefully reviewed the record, with 
particular attention to the medical evidence addressing the 
relationship between the veteran's current hypertension and 
GERD and his service-connected disabilities.  As discussed 
above, the record contains conflicting medical opinions.

On the one hand, the record on appeal contains the January 
2005 letter from Dr. Skoch, who indicated that while 
hypertension and GERD can have causes apart from a 
relationship to military service," it was his belief that 
the veteran's were products of his service duty in that they 
were "directly related to his PTSD."  Dr. Skoch did not 
provide a rationale for his opinion, nor did point to any 
specific evidence in support of his claim, such as clinical 
records or medical treatises.  

On the other hand, in August 2004, after examining the 
veteran and reviewing his claims folder and medical records, 
a VA examiner concluded that it was less likely that the 
veteran's hypertension and GERD were secondary to his PTSD.  
In providing a rationale for his opinion, the examiner 
explained that PTSD was a mental health condition while 
hypertension and GERD were physiologic conditions.  He 
further explained that despite specific, guided, and focused 
questioning of the veteran, he could elicit no specific cause 
and effect historical chronology to support the theory that 
the veteran's hypertension and GERD were secondary to his 
PTSD.  

Similarly, in December 2006, after examining the veteran and 
reviewing the claims folder, a different VA medical examiner 
concluded that there was no relationship between the 
veteran's current hypertension and GERD and his service-
connected PTSD.  In providing a rationale for his opinion, 
the VA medical examiner indicated that he had spoken to the 
veteran at length about inciting factors concerning his 
stomach and blood pressure issues.  After this discussion, he 
indicated that he could find no evidence of aggravation.  He 
further indicated that he could find no concrete or specific 
documentation in the clinical literature that showed PTSD 
caused GERD or hypertension.  There was simply nothing in the 
current medical literature from reliable medical sources that 
specifically stated such a nexus.  The examiner further noted 
that if the veteran's PTSD did not exist, it was still likely 
he would have GERD and hypertension.  Specifically with 
hypertension, he explained that the veteran had a strong 
family history of the disease.  He indicated that he could 
find no increased symptoms due to PTSD, and the veteran did 
not state any during his visit.  He indicated that the 
veteran had no increased symptoms due to PTSD.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  After carefully considering all the pertinent 
factors, the Board finds that the VA medical opinions 
discussed above outweigh Dr. Skoch's opinion, both in terms 
of quality and quantity.  

In that regard, the Board notes that both Dr. Skoch and the 
VA medical examiners who offered opinions in this case are 
clearly competent to comment on the etiology of the veteran's 
hypertension and GERD.  The Board further observes that while 
Dr. Skoch claimed to have reviewed the veteran's service 
medical records, the VA examiners based their conclusions on 
a broader body of evidence, including the entire claims 
folder as well as a review of the medical literature.  In 
addition, the VA medical examiners provided detailed 
rationales for their opinions.  These factors greatly 
increase the probative value of these opinions.  

In summary, the Board finds that neither hypertension nor 
GERD was diagnosed in service or for years thereafter and the 
most probative evidence shows that the veteran's current 
hypertension and GERD are not related to his period of active 
service or any incident therein, nor are they causally 
related to or aggravated by any service-connected disability, 
including PTSD.  For the reasons and bases discussed above, 
the Board has concluded that the negative evidence in this 
case outweighs the evidence in favor of the veteran's claims.  
The Board therefore concludes that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for hypertension and GERD.  The benefit sought on 
appeal is accordingly denied.  See Gilbert, 1 Vet. App. at 
54.




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  

Entitlement to service connection for hypertension, including 
as secondary to service-connected PTSD, is denied.

Entitlement to service connection for GERD, including as 
secondary to PTSD, is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


